Citation Nr: 1506536	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-31 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include whether a claim for service connection should be reconsidered.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The appellant served on active duty from March 1979 to August 1982.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In March 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  Except for a transcript of the March 2014 Board hearing, this additional evidence has either been reviewed by the RO or is duplicative of the evidence in the paper claims file.  

As set forth below, a remand is necessary with respect to the issue of entitlement to service connection for a psychiatric disability.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2000 rating decision, the RO denied service connection for a psychiatric disability, claimed as mental illness with memory problems.  Although the appellant was notified of the RO's decision and his appellate rights in an August 2000 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

2.  In September 2010, the appellant requested reopening of his claim of service connection for a psychiatric disability, to include schizophrenia.

3.  The additional evidence received since the final August 2000 rating decision denying service connection for a psychiatric disability includes copies of official service department records, including military personnel records reflecting counseling for poor performance, disobedience, and failure to repair; discipline for assault, disrespect, failure to report, and being intoxicated on duty; and records corresponding to the appellant's unsuitability discharge.  These records were in existence and not previously associated with the claims file at the time of the August 2000 rating decision, and relate to in-service events which the appellant contends are indicative of an in-service psychiatric disability.  


CONCLUSION OF LAW

In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for a psychiatric disability is subject to reconsideration.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In June 2000, the appellant submitted an original application for VA compensation benefits, seeking service connection for a psychiatric disability, claimed as mental illness with memory problems.  He indicated that he had been hearing voices since before his military service and felt as if his condition had been aggravated during service.  The appellant indicated that he had been in the stockade during service, but did not know if a diagnosis had been made at that time.  

In support of the appellant's claim, the RO obtained the appellant's service treatment records, which are negative for notations of a psychiatric disability.  At the appellant's June 1982 military discharge medical examination, psychiatric evaluation was normal.  In connection with the examination, the appellant also completed a report of medical history on which he denied having or ever having had depression or excessive worry, frequent trouble sleeping, loss of memory, periods of unconsciousness, or nervous trouble of any sort.
	
The service treatment records also show that the appellant underwent a mental status examination in August 1982, apparently in connection with discharge proceedings.  At that time, his behavior was normal, he was fully alert and oriented, and his mood was unremarkable.  His thinking process was clear and his thought content was normal.  He exhibited good memory.  The impression was that the appellant was mentally responsible and had the capacity to understand and participate in the proceedings.  

The appellant's DD Form 214 indicates that he was discharged under honorable conditions for unsuitability, defective attitude or inability to expend effort constructively.  

Post-service VA treatment records obtained in connection with the appellant's claim include VA clinical records showing that the appellant sought treatment in June 2000 for auditory hallucinations, depression, stuttering, and memory problems.  He reported that he had been hearing voices on and off since he was a child.  He denied prior psychiatric treatment.  The impression was wide differential, schizophrenia, rule out organic hallucinations with schizotypal/schizoid character structure, perhaps underlying depression, no acute dangerousness.  

Based on this evidence, in an August 2000 rating decision, the RO denied service connection for mental illness with memory problems, finding that the record did not show that a psychiatric disability was present during service or that the appellant's current psychiatric disability had been incurred in or aggravated by military service.  

The appellant was notified of the RO's determination and his appellate rights in an August 2000 letter, but he did not appeal nor was new and material evidence received within the applicable time period.  He has not contended otherwise.

In February 2005, the appellant submitted an application for pension.  In support of his claim, he submitted a June 2005 letter from his VA vocational rehabilitation counselor who indicated that the appellant was not competitively employable due to some sort of developmental learning disability which made it difficult for him to learn and process information.  The appellant's claim for pension was denied as he lacked the requisite wartime service.  

In September 2010, the appellant requested reopening of his claim of service connection for a psychiatric disability, claimed as schizophrenia and mild mental retardation.  The appellant indicated that he was in receipt of Social Security disability benefits for paranoid schizophrenia and mild mental retardation.  He indicated that he had been discharged from service due to unsuitability, but felt as if his in-service difficulties had been due to psychiatric illness for which he did not receive the proper care.  He indicated that he spent 90 days in the stockade and did not know why, but felt that people had been playing games and setting traps to keep him from getting promoted.  He also alleged that he had been punched and beat up in service.  

Evidence received in connection with the appellant's application to reopen includes private clinical records showing that, in March 1984, the appellant's father brought him to a psychiatrist, who noted that the appellant seemed to be suffering from a formal thought disorder.  His affect was noted to be blunt, and he vaguely talked of hearing voices.  The psychiatrist indicated that it would appear that the appellant was psychotic and had had little, if any, in the way of a prior diagnostic evaluation.  He recommended hospitalization and antipsychotic medication.  The diagnosis was rule out latent schizophrenia, some history of drug abuse as a possibility, although this is not certain.  The appellant was thereafter admitted with a diagnosis of acute psychotic episode, rule out schizophrenia.  

VA clinical records, dated from July 2000 to October 2010 were received in connection with the appellant's claim.  These records show continued psychiatric treatment for depression, mild mental retardation, and schizophrenia.

The additional records received also include a copy of a May 2008 letter from the appellant's VA vocational rehabilitation treatment team in support of his application for SSA disability benefits.  The letter noted that, in July 2006, the appellant had been diagnosed as having mild mental retardation as well as mild to moderate depression.  In 2007, he was diagnosed as having paranoid schizophrenia.  

Records obtained from the Social Security Administration confirm that the appellant was awarded disability benefits for mental retardation, schizophrenia, and a personality disorder.  

In an October 2011 letter, the appellant's VA vocational rehabilitation counselor noted that the appellant's military personnel records showed that he had been court martialed in May 1982 for fighting with his peers and had been discharged for apathy in August 1982.  She noted that, in March 1984, shortly after service, the appellant had been treated for a psychotic episode.  She indicated that she had worked with the appellant for many years, from 2001 to 2008, and that he had been diagnosed by his providers as having mental retardation and schizophrenia.  Based on this evidence and her observations of the appellant, the vocational rehabilitation counselor concluded that it was at least as likely as not that the appellant's psychiatric condition began during his time in the military or was in some way caused or worsened by events in service.  

In August 2012 and November 2012, the RO received the appellant's military personnel records which show that the appellant had been counseled on multiple occasions between April 1981 and March 1982 for poor performance, disobedience, and failure to repair.  He received an Article 15 in March 1982 for assault, disrespect, failure to report, and being intoxicated on duty.  He received a Summary Court Martial in May 1982 for disobedience.  In July 1982, the appellant was advised that he was being recommended for an unsuitability discharge due to a total disregard for compliance with military rules and regulations, as well as poor conduct and attitude.  

The appellant underwent a VA medical examination in September 2012 and was diagnosed as having paranoid schizophrenia, dysthymic disorder, and mild mental retardation.  The examiner indicated that, based on the record currently available, there was not adequate information to support the onset of the appellant's diagnosed psychiatric conditions in service.  She indicated that the appellant's behavior during service was not sufficiently characteristic or unique to be interpreted as representative or predictive of any particular symptomatic constellation.  She concluded that it was less likely than not that the appellant's current mental health conditions began during service or were caused by/the result of documented in-service events.  

The appellant again underwent a VA medical examination in May 2013.  The examining VA psychologist noted that the appellant had been diagnosed as having schizophrenia by history; dysthymic disorder; and mental retardation.  The examiner indicated that the appellant's schizophrenia diagnosis had been variably made and disagreed with over the years.  He indicated that he did not see any signs of active schizophrenia.  He concluded that it is less likely than not that it was related to military experiences.  The examiner also indicated that the appellant currently had dysthymic disorder which is less likely than not related to military experiences.  He indicated that the appellant had a stroke in 2012 and continued to struggle with that condition and related losses.  He stated that the appellant's current life circumstances were likely fueling his depression.  Finally, he indicated that the appellant had been diagnosed as having mental retardation but that, clinically speaking, this would have pre-dated service.  

Additional VA clinical records dated to March 2013 show that the appellant received continued care for various conditions, including for schizophrenia, paranoid type; dysthymic disorder; neurotic depression; and mild mental retardation.  

At his March 2014 Board hearing, the appellant testified that he had experienced traumatic stressors in service, including being written up and punished.  He indicated that it was his belief that his military service was the initial cause of his mental health disabilities, as evidenced by his poor behavior in service.  He testified that he received psychiatric treatment shortly after service and had continued to experience current psychiatric symptoms which he felt were related to his problems in service.  


Applicable Law

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1)(i).  See also Blubaugh v. McDonald, 773 F.3d 1310, 1313 (Fed. Cir. 2014) (noting that "[i]n contrast to the general rule, § 3.156(c) requires the VA to reconsider a veteran's claim when relevant service department records are newly associated with the veteran's claims file, whether or not they are "new and material" under § 3.156(a)). 

As set forth above, in an August 2000 rating decision, the RO denied service connection for a psychiatric disability, noting that the appellant's service treatment records were negative for findings of a psychiatric disability and the record contained no evidence that a current psychiatric disability had been incurred in service.  Although the appellant was notified of this decision and his appellate rights, he did not appeal nor was new and material evidence was received within one year of the August 2000 rating decision.  Under these circumstances, the RO's August 2000 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  Neither the appellant nor his representative has argued otherwise.

In this appeal, the appellant seeks to reopen his claim of service connection for a psychiatric disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

Here, the Board notes that the additional evidence received since the final August 2000 rating decision denying service connection for a psychiatric disability also includes copies of official service department records, including military personnel records reflecting that the appellant was repeatedly counselled for poor performance, disobedience, and failure to repair; was disciplined for assault, disrespect, failure to report, and being intoxicated on duty.  These additional service personnel records also include information relating to the appellant's unsuitability discharge.  The appellant contends that these records reflect poor behavior which was actually an initial manifestation of his current psychiatric disability.  The Board notes that these service personnel records were in existence and not previously associated with the claims file at the time of the August 2000 rating decision, and they are relevant to the extent that they relate to in-service events which the appellant contends are indicative of an in-service psychiatric disability.  

As noted above, under VA regulation, where new evidence consists of relevant records from the service department, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).  Relevant records include those which are related to a claimed in-service event, injury, or disease.  Given the additional service department records and the appellant's contentions, the Board finds that reconsideration of the appellant's claim is required.  




ORDER

Reconsideration of the claim of entitlement to service connection for a psychiatric disability, including schizophrenia, is warranted.


REMAND

The record appears to be incomplete.  In that regard, in an October 2011 letter, a VA vocational rehabilitation counselor indicated that the appellant had participated in VA's Compensated Work Therapy (CWT) Program for many years, from 2001 from 2009, and that she continued to meet with him periodically to provide continued support.  The appellant's vocational rehabilitation/CWT folder, however, has not been associated with the record on appeal.  Given the appellant's contentions and the nature of the issue on appeal, the Board finds that these records should be obtained and associated with the record as they appear relevant to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  

Additionally, after reviewing the record, the Board finds that an additional VA psychiatric examination is necessary in order to clarify the nature, date of onset, and etiology of the appellant's current psychiatric disability or disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain a copy of the appellant's vocational rehabilitation/CWT folder and associate it with the record on appeal.

2.  The AOJ should obtain a copy of VA clinical records for the period from March 2013 to the present and associate them with the record on appeal.

3.  After the actions requested above have been completed, the appellant should be afforded a VA psychiatric examination for the purpose of clarifying the nature, etiology, and likely date of onset of the appellant's current psychiatric disabilities.  Access to records in the appellant's claims folder, as well as additional records in his electronic VA claims files must be made available to the examiner for review in connection with the examination.

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to the following:

The examiner should identify any psychiatric disability or disabilities currently present.  For each diagnosis identified, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disability identified had its onset during the appellant's period of active service; was manifest to a compensable degree within one year of separation from active service; or is otherwise causally related to the appellant's active service or any incident therein, including behaviors noted in the service personnel records.  

In providing the requested opinion, the examiner is requested to make specific reference to the pertinent evidence of record, including the service personnel records reflecting counseling and punishment for poor performance, assault, etc.; the private clinical records reflecting a diagnosis of an acute psychotic episode versus schizophrenia in March 1984 (one year and six months after service separation); and the March 2011 letter from the appellant's VA vocational rehabilitation counselor.  

The report of examination should include a complete rationale for all opinions rendered.

4.  After completing the actions above, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the AOJ should issue the appellant and any representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


